Citation Nr: 0534166	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to service-connected lumbosacral strain.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran has verified service from April 1980 to May 1983 
and unverified service from January 1988 to July 1989.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).  

The issue on appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

VA's statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, a letter sent from the RO to the veteran in 
March 2004 discusses the evidence to be provided by VA and by 
the veteran on the issue on appeal, but does not discuss the 
evidence needed to substantiate a claim for either service 
connection or an increased rating.  Consequently, there is no 
notice of the evidentiary requirements for substantiating the 
issues on appeal.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Although the rating decision dated in November 1994, referred 
to the veteran's service medical records from his period of 
service from 1980 to 1983, these records are not associated 
with the claims file.  The only service medical records that 
are associated with the claims file are from 1987 to 1989.  

Additional medical evidence was added to the file in July 
2005, which is subsequent to the last VA examination 
conducted in March 2004. These records contain statements 
from the veteran that his service-connected lumbosacral 
strain has increased in severity.  Additionally, these 
treatment records include a June 2005 VA physical therapy 
record that indicates that the veteran had been previously 
for physical therapy.  The previous physical therapy reports 
are not of record.

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must make every attempt to 
obtain verification of the veteran's 
periods of active service from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or through other 
official channels, as necessary.  The RO 
must attempt to obtain, and associate 
with the claims file, the veteran's 
service medical records from his initial 
period of service in the United States 
Army, from April 1980 to May 1983.   All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

2.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for psychiatric 
complaints or for a low back disability, 
to include the veteran's recent physical 
therapy sessions with VA that are not 
currently on file.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies 
of the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

3.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification of any additional evidence 
to be provided by VA and of evidence 
that must be provided by the veteran, as 
well as notification of the evidentiary 
requirements for substantiating his 
claims for service connection for 
depression secondary to service-
connected lumbosacral strain and for an 
increased evaluation for service-
connected low back disability.  

4.  After the above, the RO must also 
obtain an examination of the veteran by 
a health care provider with the 
appropriate expertise to determine the 
current nature and severity of the 
veteran's service-connected lumbosacral 
strain.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Range 
of motion findings for the thoracolumbar 
spine segments in terms of forward 
flexion, extension, left and right 
lateral flexion and left and right 
lateral rotation must be reported.  The 
examiner must provide an opinion as to 
the current extent, if any, of 
functional loss of use of the low back 
due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with 
use.  If feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.  Furthermore, 
the examiner must comment as to whether 
the veteran's service-connected low back 
disorder manifests muscle spasm or 
guarding severe enough to result in an 
abnormal gait; or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the RO must readjudicate 
the veteran's claims for service 
connection for depression secondary to 
service-connected lumbosacral strain and 
for an increased evaluation for his 
service-connected lumbosacral strain 
based on all relevant evidence on file.  
If either issue continues to be denied, 
the RO must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

